Case 5:11-cr-00031-MFU-RSB Document 935 Filed 09/02/20 Page 1 of 5 Pageid#: 11199



                                                                                         9/2/2020
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA                          s/ J. Vasquez
                              HARRISONBURG DIVISION



  UNITED STATES OF AMERICA                   )       Criminal Action No. 5:11-CR-00031
                                             )
  v.                                         )
                                             )
  ANJAY PATEL,                               )       By: Michael F. Urbanski
       Petitioner.                           )           Chief United States District Judge


                                 MEMORANDUM OPINION

         This matter is before the court on a motion filed by petitioner Anjay Patel under Rule

  60(b) of the Federal Rules of Civil Procedure relating to his dismissed motion to vacate, set

  aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Because Patel’s motion does not

  challenge the prior ruling on his § 2255 petition, but rather claims he is actually innocent of

  the offenses to which he pled guilty, his Rule 60(b) motion must be dismissed as a second or

  successive petition requiring an order from the court of appeals authorizing the district court

  to consider the motion. As such, Patel’s Rule 60(b) motion is DISMISSED without prejudice.

         Anjay Patel and others were named in a multi-count indictment charging conspiracy to

  distribute contraband cigarettes, money laundering and related charges. On February 13, 2013,

  Patel pled guilty to Counts 1, 2, 56, 133, 156 and 169 of the indictment charging conspiracy to

  distribute contraband cigarettes, conspiracy to commit money laundering, trafficking in

  contraband cigarettes, money laundering to promote distribution of contraband cigarettes,

  money laundering related to the proceeds from the sale of contraband cigarettes and controlled

  substances and engaging in a monetary transaction in criminally derived funds greater than


                                                 1
Case 5:11-cr-00031-MFU-RSB Document 935 Filed 09/02/20 Page 2 of 5 Pageid#: 11200




  $10,000. Plea Agreement, ECF No. 490. On August 14, 2013, Patel was sentenced to 84

  months in prison. Minute Entry, ECF No. 625, Judgment, ECF No. 654.

         Beginning in 2017, Patel has challenged his conviction by means of a § 2255 motion.

  The court addressed Patel’s motion in two memorandum opinions. On December 13, 2018,

  the court denied Patel’s claim under the Sixth Amendment asserting that the court’s 2013

  ruling denying release of forfeited substitute assets to pay his retained counsel was undone by

  the 2016 Supreme Court decision in Luis v. United States, 136 U.S. 1083 (2016). Memorandum

  Opinion, ECF No. 899. Patel also challenged his conviction, asserting a discovery violation

  under Brady v. Maryland, 373 U.S. 83 (1963), because the government withheld discovery of

  a 2013 Office of Inspector General (OIG) Report. The court dismissed Patel’s Brady claim,

  as pleaded, as untimely, but granted him leave to amend to raise a Brady violation, if any,

  beyond those he could have asserted based on the 2013 OIG Report.

         The court addressed Patel’s amended Brady claim in a memorandum opinion entered

  on June 4, 2019. In that opinion, the court concluded “while Patel had a credible claim that

  the 2013 OIG Report and the underlying investigation should have been subject to Brady

  disclosure during his prosecution and before he entered his guilty plea and was sentenced, he

  waited too long to bring it. . . . Because Patel’s Amended Petition raises no plausible claim of

  a Brady violation transcending the information contained in the 2013 OIG Report, it must be

  DISMISSED as untimely.” Memorandum Opinion, ECF No. 918, at 10.

         Patel appealed the court’s dismissal of his § 2255 motion and denial of certificate of

  appealability. The Fourth Circuit Court of Appeals dismissed the appeal by unpublished per

  curiam opinion on May 20, 2020. ECF No. 932.


                                                 2
Case 5:11-cr-00031-MFU-RSB Document 935 Filed 09/02/20 Page 3 of 5 Pageid#: 11201




         In the meantime, on August 2, 2019, Patel filed a motion under Rule 60(b) seeking

  relief from the district court’s ruling that his petition was untimely on the grounds that he was

  actually innocent of the contraband cigarette charges to which he pled guilty and was

  convicted. In his motion, Patel argues that “[t]he cigarettes in Patel’s case either fall outside

  the definition of contraband cigarettes or within the exceptions set out in the statute. . . .

  Because Patel’s case did not include any contraband cigarettes, he is innocent of the charges

  to which he was forced to plead guilty.” Petitioner’s Rule 60(b) Motion, ECF No. 923, at 9.

          A federal district court may consider a second or successive § 2255 motion only upon

  a specific certification from the United States Court of Appeals for the Fourth Circuit that the

  claims in the motion meet certain criteria. Rule 9 of the Rules Governing Section 2255

  Proceedings for the United States District Courts provides that “[b]efore presenting a second

  or successive motion, the moving party must obtain an order from the appropriate court of

  appeals authorizing the district court to consider the motion, as required by 28 U.S.C. § 2255,

  para. 8.” Under § 2255(h), such a certification requires a panel of the court of appeals to find

  the existence of “(1) newly discovered evidence that, if proven and viewed in light of the

  evidence as a whole, would be sufficient to establish by clear and convincing evidence that no

  reasonable factfinder would have found the movant guilty of the offense; or (2) a new rule of

  constitutional law, made retroactive to cases on collateral review by the Supreme Court, that

  was previously unavailable.” 28 U.S.C. § 2255(h).

         There is no suggestion on the record that Patel has obtained certification to proceed

  on a successive § 2255 petition from the Fourth Circuit, Instead, he argues that he need not

  obtain such certification because his motion, brought under Rule 60(b)(6), challenges “not the


                                                 3
Case 5:11-cr-00031-MFU-RSB Document 935 Filed 09/02/20 Page 4 of 5 Pageid#: 11202




  substance of the federal court’s resolution of a claim on the merits, but some defect in the

  integrity of the federal habeas proceedings.” Gonzalez v. Crosby, 545 U.S. 524, 532 (2005).

         That is simply not the case. Rather than suggest some procedural error in the court’s

  assessment of the Sixth Amendment or Brady claims raised in his original § 2255 petition,

  Patel attacks the core of his prosecution, claiming that none of the cigarettes involved in his

  case met the definition of contraband cigarettes, citing United States v. Hasan, 718 F.3d 338

  (4th Cir. 2013). In Hasan, the Fourth Circuit stated:

                 By its plain terms, the statute does not define contraband
                 cigarettes by reference to the manner in which the cigarettes are
                 sold. Rather, when the cigarettes are possessed without evidence of
                 payment of taxes, they are contraband per se. In other words,
                 contraband cigarettes are inherently unlawful, i.e., “unlawful
                 goods.” Contraband cigarettes could never be sold lawfully
                 because it is possession of the defined item itself that violates the
                 CCTA.
  Id. at 346 (emphasis in original). Patel argues that because the cigarettes found in his case were

  located in South Carolina, which does not require tax stamps to be affixed to cigarettes, or

  were otherwise exempt from the stamping requirement, he is actually innocent of the charges

  to which he claims he was “forced to plead guilty.” Petitioner’s Rule 60(b) Motion, ECF No.

  923, at 9. The issues raised in Patel’s Rule 60(b) motion bear no relation to the issues raised in

  his initial § 2255 motion. As such, they are not properly the subject of a Rule 60(b) motion

  challenging the integrity of his prior habeas proceeding, and may only be raised by means of a

  successive § 2255 motion certified by the Fourth Circuit.

         Accordingly, the court concludes that Patel’s motion is a successive one under §

  2255(h) which this court cannot consider absent certification by the United States Court of



                                                  4
Case 5:11-cr-00031-MFU-RSB Document 935 Filed 09/02/20 Page 5 of 5 Pageid#: 11203




  Appeals for the Fourth Circuit. As there is no evidence that this certification has been

  obtained, the court is required to dismiss Patel’s motion without prejudice as successive.

         The Clerk is directed to docket this memorandum opinion and mail a copy to pro se

  petitioner Anjay Patel.

         An appropriate order will be entered.

                                             Entered: September 1, 2020
                                                               Michael F. Urbanski
                                                               Chief U.S. District Judge
                                                               2020.09.01 14:59:22 -04'00'

                                             Michael F. Urbanski
                                             Chief United States District Judge




                                                 5
